                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
RAYMOND R. MASON, Sr.                   )
                                        )         CIVIL ACTION
                  Plaintiff,            )
                                        )         NO. 18-40202-TSH
                   v.                   )
                                        )
CENTRAL MASS TRANSIT                    )
MANAGEMENT/WORCESTER                    )
REGIONAL TRANSIT AUTHORITY;             )
DAVID TRABUCCO, IN THEIR                )
INDIVIDUAL AND OFFICIAL                 )
CAPACITY; JONATHAN CHURCH, IN           )
THEIR INDIVIDUAL AND OFFICIAL           )
CAPACITY; AMALGAMATED TRANSIT )
UNION LOCAL 22; KENNETH                 )
KEPHART, IN THEIR INDIVIDUAL AND )
OFFICIAL CAPACITY,                      )
                                        )
                   Defendants.          )
______________________________________ )



      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO DISMISS
                AMENDED COMPLAINT (Docket No. 16)

                                         August 2, 2019

       Raymond R. Mason, Sr. (“Plaintiff”) brings this action against several parties. For the

purposes of this order, the relevant parties are Plaintiff’s union, Amalgamated Transit Union Local

22 (“the Union”), and Business Agent for the Union, Kenneth Kephart (“Mr. Kephart”)

(collectively “Defendants”). In his Amended Complaint, Plaintiff alleges claims for breach of the

duty of fair representation, violations of Title VII, the Fifth, Sixth, and Fourteenth Amendment,

18 U.S.C. § 241, and Mass. Gen. Laws ch. 12 § 11I. Defendants have filed a motion to dismiss all
counts against them. (Docket No. 16). For the reasons stated below, Defendants’ motion is

granted.

                                               Background

        The following facts are taken from Plaintiff’s First Amended Complaint (Docket No. 14)

and are assumed to be true for the purposes of this motion.

        On May 5, 2003, Plaintiff began working for Worcester Regional Transit Authority

(“WRTA”)/Central Mass Transit Management, Inc (“CMTM”) as a part-time van driver. On

December 23, 2015, CMTM and the Union entered into a Supplemental Agreement that stated, “if

[an] employee is found to be using a personal electronic device and the employee is in front of the

yellow line in a fixed route bus or in front of the curb side door well stanchion in a lift equipped

van, the consequence will be immediate termination of employment by the Company.” (Docket

No. 14-1, at 6). This agreement also stated that, “an employee cannot challenge the discipline

imposed for an employee’s use of a personal electronic device while on duty.” Id. Neither the

Union nor CMTM circulated this agreement to their employees.

        On April 3, 2017, Plaintiff returned to work after a medical emergency at his home. At

2:23 p.m., as he was leaving the parking lot of WRTA in his van, he received a call on his cell

phone from Ms. Jandrow, Transportation Coordinator for CMTM. Unsure if the call was related

to the previous emergency, Plaintiff answered the call and Ms. Jandrow offered him a night-time

position at the WRTA Van Division.

        The next day, David Trabucco (“Mr. Trabucco”), Assistant General Manager for CMTM,

notified Plaintiff that CMTM was investigating Plaintiff’s improper cell phone use while on duty. 1


1
  Plaintiff believes that this notice, and the related investigation, erroneously claimed that the conduct in
question occurred on April 4, 2017, when in fact it occurred on April 3, 2017. Plaintiff believes that this
error was “intentional to prevent the truth from emerging.” (Docket No. 14, at 7). Plaintiff learned about
the conflicting dates on August 24, 2017.
                                                     2
Mr. Trabucco spoke with Business Agent Kephart and scheduled a disciplinary hearing for that

day. Mr. Kephart told Mr. Trabucco that Plaintiff refused to be present at the hearing. As a result,

Mr. Kephart attended the hearing on Plaintiff’s behalf. See Docket No. 14, at 10. However,

Plaintiff claims that, “there is absolutely no truth to Mr. Trabuco’s account that ‘Plaintiff refused

to attend or be present at a hearing.’” (Docket No. 14, at 11). After the hearing, Mr. Kephart called

Plaintiff and asked him to report to the company building, where they met in the lobby. At this

meeting, Mr. Kephart told Plaintiff, “you have two choices, either to resign or be fired and lose

everything.” Id. at 12. Mr. Kephart alluded to a video that would show Plaintiff using his phone

while on duty, but would not allow Plaintiff to view this video. 2

        After the meeting, Plaintiff and Mr. Trabucco went to the office of Jo-Ann Clougherty,

from Human Resources, where Plaintiff was instructed by Mr. Trabucco to sign the Notice of

Termination. Plaintiff signed the notice and was terminated from his position. 3 Plaintiff believes

the word “resignation” was added to the notice after he signed it.

        After he was terminated, and before filing this claim, Plaintiff filed claims with the

National Labor Relations Board (“NLRB”). Plaintiff provided the Court with a response letter

from the NLRB dated July 26, 2018. This letter references a March 9th, 2018 letter from Plaintiff

to the NLRB, “requesting, for a second time, reconsideration of [the NLRB’s] decision denying

[Plaintiff’s] appeal in the captioned cases.” (Docket No. 14-1, at 18). The heading of the July 26,

2018 letter references two cases against CMTM/WRTA and one against the Union. 4


2
  Plaintiff received a copy of the video on September 20, 2017. (Docket No. 14, at 12).
3
  It is unclear from Plaintiff’s complaint when he signed the notice. The Complaint states that on April 4,
2017, Mr. Trabucco instructed Plaintiff to sign the notice while in Jo-Ann Clougherty’s office. The
Complaint then says that on April 5, 2017, Plaintiff signed the notice with only Mr. Trabucco and Jo-Ann
Clougherty as witnesses. The Notice of Termination is attached to the Complaint and is dated April 5, 2017.
(Docket No. 14-1, at 4).
4
  Plaintiff characterizes this July 26, 2018 letter as confirmation from the NLRB that, “Employer breached
a contract and as such the Charging Party’s (Plaintiff), termination was without cause. It was at the same
                                                    3
        Plaintiff also claims that Mr. Kephart represented two other employees who were caught

using their cell phones while driving. Unlike Plaintiff, those employees did not lose their job.

                                              Legal Standard

        A defendant may move to dismiss, based solely on the complaint, for the plaintiff's “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule

12(b)(6) motion to dismiss, a complaint must allege “a plausible entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 559, 127 S.Ct. 1955 (2007). Although detailed factual allegations

are not necessary to survive a motion to dismiss, the standard “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555,

127 S.Ct. 1955. “The relevant inquiry focuses on the reasonableness of the inference of liability

that the plaintiff is asking the court to draw from the facts alleged in the complaint.” Ocasio-

Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011).

        In evaluating a motion to dismiss, the court must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. Langadinos v.

American Airlines, Inc., 199 F.3d 68, 68 (1st Cir. 2000). It is a “context-specific task” to determine

“whether a complaint states a plausible claim for relief,” one that “requires the reviewing court to

draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129

S.Ct. 1937 (2009) (internal citations omitted). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—that the pleader is entitled to relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)). On the


time that Plaintiff discovered that his Union failed him for a breach of the duty of fair representation.” See
Docket No. 14, at 7-8 (quoting the letter attached as Exhibit I). However, this quote is not found in its
entirety in the attached letter. The portion that can be found within the letter is a description of the position
that the Plaintiff argued in his motion for reconsideration and is not representative of any finding by the
NLRB. The letter concludes by stating, “we make no determination with respect to the breach of contract
and entrapment claims under the UCC.” (Docket No. 14-1, at 18).
                                                       4
other hand, a court may not disregard properly pled factual allegations, “even if it strikes a savvy

judge that actual proof of those facts is improbable.” Twombly, 550 U.S. at 556, 127 S.Ct. 1955.

        Because Plaintiff appears pro se, we construe his pleadings more favorably than we would

those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197 (2007).

Nevertheless, Plaintiff's pro-se status does not excuse him from complying with procedural and

substantive law. See Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).

                                              Discussion

                                 1. Federal Claims Against the Union

                                 a. Breach of the Duty of Fair Representation

        Plaintiff claims that the Union breached the duty of fair representation by failing to

represent Plaintiff appropriately throughout the events leading up to and following his termination.

The Union argues that the statute of limitations has run on Plaintiff’s claim, as it is part of a hybrid

Section 301/fair representation claim. To prevail on a statute of limitations defense at the motion

to dismiss stage, “the facts establishing that defense must: (1) be definitively ascertainable from

the complaint and other allowable sources of information, and (2) suffice to establish the

affirmative defense with certitude.” Gray v. Evercore Restructuring L.L.C., 544 F.3d 320, 324 (1st

Cir. 2008) (quotation marks and citation omitted).

       A hybrid Section 301/fair representation claim, “is one in which the plaintiff has a cause

of action against both the employer and the union.” Cabarga Cruz v. Fundacion Educativa Ana

G. Mendez, Inc., 822 F.2d 188, 191 (1st Cir. 1987). A hybrid claim specifically, “involves a claim

that the employer violated the collective bargaining agreement and the union failed to handle

properly the grievance of the plaintiff-employee.” Id. Plaintiff has named the Union and Mr.

Kephart as defendants in this case, as well as WRTA/CMTM and their respective managers, and



                                                   5
alleges that CMTM violated the CBA (Docket No. 14, at 6). Plaintiff also alleges that the Union

“breached [their] duty of fair representation in [their] handling of the Plaintiff’s ‘grievance.’” Id.

at 4. In Cabarga Cruz v. Fundacion Educativa Ana G. Mendez, Inc., the court distinguished

between hybrid claims and claims that are “purely a breach of contract action against the

employer,” where the appropriate statute of limitations would be “provided by state law for breach

of contract actions.” 822 F.2d 188, 191 (1st Cir. 1987). The court held that Dr. Cabarga’s claim

was “essentially a breach of contract claim,” in part because “the court found no evidence that the

union was guilty of unfair representation.” Id. Here however, Plaintiff’s claim against the Union

is predicated on the Union’s allegedly improper representation. Therefore, this is not a pure breach

of contract claim against an employer. Although Plaintiff argues that his suit is broader than a

hybrid claim, and alleges additional causes of action, this Court holds that the specific claim

against the Union for breach of the duty of fair representation is part of a hybrid Section 301/fair

representation claim.

       In DelCostello v. Int’l Bhd. of Teamsters, the Supreme Court applied a six-month statute

of limitations to hybrid Section 301/fair representation claims. 462 U.S. 151, 172 (1983). 5 “A

cause of action in a hybrid Section 301/fair representation suit arises when the plaintiff knows, or

reasonably should know, of the acts constituting the union’s alleged wrongdoing.” Arriaga-Zayas

v. International Ladies’ Garment Workers’ Union-Puerto Rico Council, 835 F.2d 11, 13 (1st Cir.

1987) (quotation marks and citation omitted). On March 9, 2018, Plaintiff sent a letter to the NLRB

requesting reconsideration. The reply letter from the NLRB refers to Plaintiff’s cases against

CMTM/WRTA and the Union. Therefore, when Plaintiff wrote the March 9th letter, he knew, or

should have known of the Union’s alleged wrongdoing, in order to make his case against them. In


5
 See DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 171-172 (1983) (explaining how the Supreme
Court selected this federal statute and why it should be applied instead of state statutes).
                                                  6
the light most favorable to Plaintiff, the statute of limitations for this cause of action would have

started to run on March 9, 2018, when he sent the letter. The cause of action would have continued

to run even as Plaintiff was waiting for the NLRB to reply. See Arriaga-Zayas v. International

Ladies’ Garment Workers’ Union-Puerto Rico Council, 835 F.2d 11, 14 (1st Cir. 1987) (stating

that, “the filing of an unfair labor practice charge with the NLRB does not toll the statute of

limitations on a hybrid § 301/fair representation action arising out of the same nucleus of operative

fact”). Therefore, the statute of limitations on Plaintiff’s claims ran, at the latest, on September 9,

2018, and he did not file his Complaint until November 30, 2018. Thus, I find that the statute of

limitations has run on Plaintiff’s fair representation claim and must be dismissed.

                                         b. Remaining Federal Claims

       Plaintiff also claims the Union violated Title VII because they represented two other

employees who were also caught using their cell phones while driving, and that these employees

were not fired.

       Title VII makes it unlawful for employers to:

       (1) fail or refuse to hire or to discharge any individual, or otherwise to discriminate
           against any individual with respect to his compensation, terms, conditions, or
           privileges of employment, because of such individual’s race, color, religion,
           sex, or national origin; or
       (2) to limit, segregate, or classify his employees or applicants for employment in
           any way which would deprive or tend to deprive any individual of employment
           opportunities or otherwise adversely affect his status as an employee, because
           of such individual’s race, color, religion, sex, or national origin.

42 U.S.C. § 2000e-2(a). “These two proscriptions, often referred to as the ‘disparate treatment’

(or ‘intentional discrimination’) provision and the ‘disparate impact’ provision, are the only causes

of action under Title VII.” E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 135 S.Ct. 2028, 2032,

192 L.Ed.2d 35 (2015).




                                                  7
       To establish a prima facie case of disparate treatment discrimination, a plaintiff must show:

(1) he is a member of a protected class; (2) he was qualified for his position; (3) his employer took

an adverse employment action against him; and (4) some evidence of a causal link between his

protected status and the adverse employment action. Bhatti v. Trustees of Boston University, 659

F.3d 64, 70 (1st Cir. 2011). Plaintiff does not allege that he is a member of a protected class, or

that the adverse employment action by the Union could be linked to his protected status.

       Plaintiff additionally alleges that the Union violated the Fifth, Sixth, and Fourteenth

Amendments of the United States Constitution. These claims, under 42 U.S.C § 1983, require state

action to give rise to a private cause of action. See Brentwood Acad. V. Tenn. Secondary Sch. Ath.

Ass’n, 531 U.S. 288, 295-305 (2001) (determining if the Tennessee Secondary School Athletic

Association is a state actor for purposes of applying 42 U.S.C § 1983). Labor Unions, however,

are not state actors. Hovan v. United Brotherhood of Carpenters & Joiners, 704 F.2d 641, 642-

645 (1st Cir. 1983). Accordingly, Plaintiff’s constitutional claims must be dismissed.

       Plaintiff mentions 18 U.S.C. § 241. This is a criminal statute and there is no, “authority for

permitting a private individual to initiate a criminal prosecution in his own name.” Keenan v.

McGrath, 328 F.2d 610, 611 (1st Cir. 1964).

                               2. State Law Claims Against the Union

       “[S]tate law is preempted whenever a plaintiff’s claim invokes rights derived from a

union’s duty of fair representation.” BIW Deceived v. Local S6, Indus. Union of Marine &

Shipbuilding Workers, 132 F.3d 824, 830 (1st Cir. 1997); see also Condon v. United Steelworkers

of America, 683 F.2d 590, 594-95 (1st Cir. 1982) (explaining that Congress “occupied the field”

of “a union’s rights and duties as the exclusive bargaining agent in carrying out its representational

functions” and consequently “closed it to state regulation” (quoting Teamsters, Chauffeurs &



                                                  8
Helpers Union v. Morton, 377 U.S. 252, 261 (1964))). While the Complaint is not entirely clear,

insofar as Plaintiff asserts claims of emotional distress, tortious interference with employment

relationship, and breach of contract against the Union, these claims are preempted and must be

dismissed.

        Plaintiff also asserts a claim pursuant to Mass. Gen. Laws ch. 12, § 11I (“MCRA”). 6

Pursuant to the statute, “any person whose exercise or enjoyment of rights secured by the

constitution or laws of the United States, or . . . of the commonwealth, has been interfered with,

. . . may institute and prosecute in his own name.” Mass. Gen. Laws ch. 12, § 11I. This section of

the statute refers to Section 11H of the same statute, describing the manner of interference as,

“threats, intimidation or coercion, or attempt to interfere by threats, intimidation or coercion.” Id.

§ 11H. Plaintiff alleges that the Union threatened and intimidated him when Mr. Kephart told

Plaintiff, “either to resign or be fired and lose everything.” (Docket No. 14, at 12). “[T]he exception

for claims based on non-physical coercion remains a narrow one.” Meuser v. Fed. Express Corp.,

564 F.3d 507, 519 (1st Cir. 2009) (quotation marks and citation omitted); see also Thomas v.

Harrington, 909 F.3d 483, 492 (1st Cir. 2018) (“It is rare for a MCRA claim to involve no physical

threat of harm.”). In addition, the Massachusetts Supreme Judicial Court has not “directly

addressed the issue of whether, and under what circumstances, the termination of employment can

be coercive.” Nolan v. CN8, 656 F.3d 71, 78 (1st Cir. 2011). 7 At minimum, “Massachusetts courts

have required ‘a pattern of harassment and intimidation’ to support a finding of non-physical



6
  The Union’s actions related to this claim are different from those related to the breach of the duty of fair
representation claim. Therefore, this claim will not be preempted, as it is not derived from the Union’s duty
of fair representation. BIW Deceived v. Local S6, Indus. Union of Marine & Shipbuilding Workers, 132
F.3d 824, 830 (1st Cir. 1997).
7
  Most of the case law involves termination of at-will employees. See Nolan v. CN8, 656 F.3d 71 (1st Cir.
2011) (discussing the relevant case law and what makes at-will employees different from contract
employees). Plaintiff is not an at-will employee.
                                                      9
coercion under the MCRA.” Thomas, 909 F.3d at 493 (quoting Howcroft v. City of Peabody, 51

Mass. App. Ct. 573, 594 (2001)). However, “by itself, a threat to use lawful means to reach an

intended result is not actionable under [the MCRA.]” Buster v. George W. Moore, Inc., 438 Mass.

635, 648 (2003) (quoting Sena v. Commonwealth, 417 Mass. 250, 263 (1994)). Consequently, the

Massachusetts Supreme Judicial Court has “found no violation of the [MCRA] in cases . . . where

a plaintiff’s own conduct provided independent grounds for the defendant to terminate its

bargained-for obligations to a plaintiff, thereby causing the plaintiff an economic loss.” Id.

       Here, Plaintiff has not alleged any pattern of harassment or intimidation and the Company

was entitled to terminate his employment. Mr. Kephart simply highlighted Plaintiff’s options:

resign or be fired. Consequently, Mr. Kephart’s proposition is not actionable under the MCRA.

                                   3. Claims Against Mr. Kephart

       Plaintiff alleges various claims against Mr. Kephart in his individual and official capacity.

The First Circuit has, “long held that ‘union agents’ are not personally liable to third parties for

acts performed on the union’s behalf in the collective bargaining process.” Montplaisir v. Leighton,

875 F.2d 1, 4 (1st Cir. 1989) (quotation marks and citation omitted). Accordingly, the claims

against Mr. Kephart must be dismissed.

                                            Conclusion

       For the reasons stated above, Defendants’ motion is granted. (Docket No. 16).

SO ORDERED

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE




                                                 10
